Judgment unanimously affirmed. Memorandum: We conclude, upon our review of the record, that the nonjury guilty verdict was not contrary to the weight of evidence. At trial, the defense attempted to cast doubt upon the testimony of police witnesses identifying defendant as the person who sold cocaine to an undercover officer by suggesting that the perpetrator was defendant’s father, not the defendant. Both the undercover officer who was involved in the transaction and a member of the surveillance team positively identified defendant as the perpetrator and further testified that they knew defendant from previous encounters. The testimony of defendant, his sister and his cousin presented credibility issues; we perceive no reason on this record to disturb the trial court’s resolution of those issues. (Appeal from Judgment of Monroe County Court, Maloy, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.